Citation Nr: 1411514	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-40 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a Bartholin's gland cyst.

2.  Entitlement to an initial compensable evaluation for diverticulitis.  

3.  Entitlement to an initial evaluation in excess of 10 percent for a right knee disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for bilateral thumb disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H.Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983, from July 1991 to May 1992, from December 1992 to June 1993, and from February 1994 to December 2008 with additional periods of service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah which denied service connection for a Bartholin's cyst, and granted service connection for right knee and bilateral thumb disabilities, assigning noncompensable evaluations.

During the pendency of the appeal, in an October 2010 rating decision, the RO assigned an increased evaluation of 10 percent effective from the date of claim, for the Veteran's right knee and bilateral thumb disabilities.  With respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the Veteran's original August 2008 claim, she raised the issue of service connection for allergic rhinitis.  The claim was granted in a March 2009 rating decision and a statement of the case was issued in September 2010.  However, the Veteran clarified on her September 2010 appeal, VA Form 9 that she was not appealing the rating assigned for allergic rhinitis.  As such, the only issues before the Board are listed above.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A Bartholin's gland cyst was not incurred in, or aggravated by, active duty service.

2.  In September 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for an increased evaluation for diverticulitis was requested.

3.  The Veteran's right knee disability is manifested by x-ray evidence showing arthritis.

4.  The Veteran's bilateral thumb disabilities are manifested by x-ray evidence showing arthritis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a Bartholin's gland cyst have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

2.  The criteria for withdrawal of an appeal by the Veteran have been met on the issue of entitlement to an increased evaluation for diverticulitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for an initial evaluation in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5003 (2013).

4.  The criteria for an initial evaluation in excess of 10 percent for bilateral thumb disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5003 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a letter prior to the initial adjudication of her claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  She has not alleged any notice deficiency during the adjudication of her claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, private, and VA records have been obtained and associated with the claims file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination to determine the severity of her right knee and bilateral thumb disabilities.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history.  The examiner provided a detailed explanation for the opinions that were reached.  
There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since she was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that she has a Bartholin's gland cyst which began in service as a result of wearing Army BDU's and fatigue pants during basic training in 1979.  She stated that she did not experience irritation when she was allowed to wear her jungle fatigues.  She stated she could no longer wear pants with seams because of this condition.  See VA Form 9.  It occurred again in 2003, at which time she had a cyst biopsied.  

A September 2010 statement by Dr. J. indicated that although loose fitting clothing could help the clogged duct, she could not say that fatigues were causative for this condition as women who do not have repetitive exposure to tight clothing develop this condition as well.  

A statement by the Veteran's gynecologist, Dr. K., opined that the condition could be related to her uniform in service.  However, she noted that on annual examinations in January 2007, January 2008, March 2009, and August 2010 there was no evidence of irritation to the Bartholin's gland.

After reviewing the claims file, the Board finds that there is no competent evidence of record which shows that the Veteran currently, or since her appeal was filed, has been diagnosed with Bartholin's gland cyst for which service connection is warranted.  Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).

The Board acknowledges the Veteran's contention that she has previously been diagnosed with a Bartholin's gland cyst.  See e.g., September 2010 VA Form 9.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  

While the Board appreciates the Veteran's service, there is no competent and credible evidence showing that she has a Bartholin's glad cyst for which service connection is warranted.  The Veteran has produced no competent evidence or medical opinion in support of her claim that she has such a disability, and the preponderance of the evidence is against the Veteran's claim.  Accordingly, the Veteran's claim for service connection for a Bartholin's gland cyst must be denied.

Withdrawn Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Board received notice in September 2010 from the Veteran that she was no longer pursuing the appeal for an increased evaluation for diverticulitis and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right knee and bilateral thumb disabilities have been evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003 for arthritis.  Under this Diagnostic Code degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint involved is not compensably disabling under the appropriate diagnostic codes, a rating of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating even though there is no actual limitation).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The Veteran has received hyphenated diagnostic codes to reflect the area, knee or thumb, where her arthritis is located.

In evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  In Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011), the Court further clarified the regulation and DeLuca and stated that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and is, therefore, alone not grounds for entitlement to a higher disability rating. 

Diagnostic Codes 5260 and 5261 provide evaluations where there is limitation of flexion and extension.  VA's General Counsel has held that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  If a Veteran does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  However, if a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Diagnostic Code 5257) a separate 10 percent rating may be assigned where there is X-ray evidence of arthritis and evidence of painful motion.  See VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 3.59.

Separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

The Veteran was afforded a VA examination in September 2008.  She reported weakness, stiffness, giving way, and pain in her right knee.  She denied swelling, heat, redness, lack of endurance, locking, or fatigability.  The pain occurred approximately for 1 hour every day and was a 6/10 in severity.  The pain worsened with physical activity and was relieved with rest and Advil.  She reported that it decreased her ability to run.  

On examination there was tenderness of the right knee.  She had flexion to 140 degrees with full extension.  The ligaments and stability tests were within normal limits.  

She also reported pain in both thumbs which was constant.  She reported it as crushing, burning, aching, and sharp and averaging 7/10 in severity.  The pain worsened with physical activity and was relieved by rest and pain medication.  She had a decreased ability to write, type, or grasp items.

On examination she was able to tie shoelaces, fasten buttons, and tear a piece of paper.  Bilaterally, the fingertips could approximate the proximal transverse crease of the palm.  The measurement between the tip of the right and left thumbs, respectively, and fingers was zero centimeters (cm) for all fingers.  Hand strength was within normal limits bilaterally.  Range of motion bilaterally was radial and palmar abduction to 70 degrees and MP and IP flexion to 60 degrees.  

X-rays of the right knee revealed minimal osteoarthritis.  There was no joint effusion, fracture or subluxation.  X-rays of the bilateral hands were normal with unremarkable soft tissue and no fractures or osseous abnormalities demonstrated.

September 2010 private treatment records revealed treatment for right knee and bilateral hand pain.  She had no effusion, full strength and range of motion.  X-rays revealed osteoarthrosis.  Her hand pain was reported as dull and aching with swelling, all of which worsened with increased activity.  The physician noted mild swelling at the thumb joints with moderate tenderness to palpation.  There was decreased grip strength bilaterally.  She was diagnosed with arthritis.  

In her September 2010 VA Form 9 the Veteran reported constant low level pain in her right knee and bilateral thumbs.  She stated she frequently wrapped her right knee with an ACE bandage or wore an elastic brace to avoid twisting it.  She stated that her thumb pain increased when doing simple tasks like writing, holding a book, opening jars, or shaking hands.  She also reported using splints for both hands.  

The Veteran has been assigned a 10 percent rating for arthritis of the right knee and bilateral thumbs.  The Veteran's right knee and thumb arthritis does not involve 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, so a higher rating cannot be granted under 38 C.F.R. § 4.71a, Diagnostic Code 5003 for arthritis.

After reviewing the claims file, the Board finds that the Veteran is not entitled to increased evaluations for her right knee or bilateral thumb disabilities at any time during the appeal.  

The Board has also considered the rating criteria for limitation of motion and if the Veteran would be more appropriately rated under these Diagnostic Codes.  Applying the range of motion measurements to the general ratings formula, the above evidence demonstrates the Veteran is not entitled to a separate or higher evaluation due to limitation of motion.  She has full flexion and extension and a higher rating could not be obtained under 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Accordingly, there is no evidence a higher rating is warranted for limitation of motion.  

She also did not have limitation of motion of the thumb to a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Accordingly, there is no evidence a higher rating is warranted for limitation of motion.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in her favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding her symptomatology show disability that warrants the assignment of a 10 percent rating.  See 38 C.F.R. § 4.7.

The Board has also considered whether a higher evaluation is warranted based on functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare ups.  The September 2008 examiner found joint function was not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The Board has also considered the Veteran's complaints of pain, but even when taking this into account; it does not constitute the severity of symptoms necessary for an increased rating and is contemplated by the current diagnostic code rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  There is no evidence which would warrant a higher evaluation for functional impairment.

The Board has considered other potentially applicable Diagnostic Codes to evaluate the Veteran's disabilities.  However, no separate or higher evaluation is warranted under any of the other diagnostic codes related to knee disabilities.  For the Veteran's knee, she does not have ankylosis and Diagnostic Code 5256 is not for application.  The Veteran also does not have recurrent instability or subluxation and Diagnostic Code 5257 does not apply.  Diagnostic Codes 5258 and 5259 pertain to dislocated and removal of semilunar cartilage, which the Veteran has not had in any treatment record.  Moreover, there is no evidence the Veteran has nonunion or malunion of the tibia or fibula.  Diagnostic Code 5262 is therefore inapplicable.  Furthermore, there is no evidence that the Veteran has genu recurvatum and as such Diagnostic Code 5263 is not applicable.

With regard to her thumb disabilities, there is no evidence of ankylosis, favorable or unfavorable, which could warrant a higher rating under Diagnostic Code 5224.  

In addition to the medical evidence, the Board has considered the statements and testimony of the Veteran in support of her claim.  The Veteran, as a layman, is competent to report on that as to which she has personal knowledge, such as pain and stiffness.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Since the allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

However, as a layman, without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of her right knee and bilateral thumb disabilities in relation to the applicable rating criteria.  An examiner, including the VA compensation examiner, takes into consideration the Veteran's subjective complaints and objective findings in determining the overall severity of her disabilities.  This determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's 'authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

As such, the Board finds that entitlement to increased evaluation for the Veteran's right knee and bilateral thumb disabilities has not been established.  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for increased evaluations, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds no such evidence in this particular instance, however.  The Veteran's complaints related to her service-connected disabilities are considered under the appropriate diagnostic code.  Her primary symptoms are pain, stiffness, and loss of dexterity.  All of her symptoms are accounted for in the regular schedular rating criteria.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, noting the disability rating, itself, is recognition that industrial capabilities are impaired.

As the assigned schedular evaluation for the service-connected right knee and bilateral thumb disabilities are adequate, referral for an extra-schedular rating is unnecessary.  Thun, supra.  Furthermore, there is no evidence of any exceptional or unusual circumstances, such as frequent hospitalizations, suggesting she is not adequately compensated for these disabilities by the regular Rating Schedule.  Extra-schedular referral is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



ORDER

Entitlement to service connection for a Bartholin's gland cyst is denied.

The appeal for entitlement to an increased initial evaluation for diverticulitis is dismissed.

Entitlement to an initial evaluation in excess of 10 percent for a right knee disability is denied.

Entitlement to an initial evaluation in excess of 10 percent for bilateral thumb disabilities is denied.



____________________________________________
KELLI A. KORIDCH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


